                                                                Exhibit 10.3

 
FREEPORT-McMoRan COPPER & GOLD INC.


1995 STOCK OPTION PLAN




SECTION 1  
 
Purpose. The purpose of the Freeport-McMoRan Copper & Gold Inc. 1995 Stock
Option Plan (the “Plan”) is to motivate and reward key personnel by giving them
a proprietary interest in the Company’s continued success.
 
SECTION 2  
 
Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:
 
“Award” shall mean any Option, Stock Appreciation Right, Limited Right or Other
Stock-Based Award.
 
“Award Agreement” shall mean any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.
 
“Board” shall mean the Board of Directors of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Committee” shall mean a committee of the Board designated by the Board to
administer the Plan and composed of not fewer than two directors, each of which
directors, to the extent necessary to comply with Rule 16b-3 only, is a
“disinterested person” within the meaning of Rule 16b-3. Until otherwise
determined by the Board, the Committee shall be the Corporate Personnel
Committee of the Board.
 
“Company” shall mean Freeport-McMoRan Copper & Gold Inc.
 
“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant’s death. In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant’s estate.
 
“Employee” shall mean (i) any person providing services as an officer of the
Company or a Subsidiary, whether or not employed by such entity, including any
such person who is also a director of the Company, (ii) any employee of the
Company or a Subsidiary, including any director who is also an employee of the
Company or a Subsidiary, (iii) any officer or employee of an entity with which
the Company has contracted to receive executive or management services who
provides services to the Company or a Subsidiary through such arrangement and
(iv) any person who has agreed in writing to become a person described in
clauses (i), (ii) or (iii) within not more than 30 days following the date of
grant of such person’s first Award under the Plan.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.
 
“Limited Right” shall mean any right granted under Section 8 of the Plan.
 
“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.
 
“Offer” shall mean any tender offer, exchange offer or series of purchases or
other acquisitions, or any combination of those transactions, as a result of
which any person, or any two or more persons acting as a group, and all
affiliates of such person or persons, shall beneficially own more than 40% of
all classes and series of the Company’s stock outstanding, taken as a whole,
that has voting rights with respect to the election of directors of the Company
(not including any series of preferred stock of the Company that has the right
to elect directors only upon the failure of the Company to pay dividends).
 
“Offer Price” shall mean the highest price per Share paid in any Offer that is
in effect at any time during the period beginning on the ninetieth day prior to
the date on which a Limited Right is exercised and ending on and including the
date of exercise of such Limited Right. Any securities or property that comprise
all or a portion of the consideration paid for Shares in the Offer shall be
valued in determining the Offer Price at the higher of (i) the valuation placed
on such securities or property by the person or persons making such Offer, or
(ii) the valuation, if any, placed on such securities or property by the
Committee or the Board.
 
“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.
 
“Other Stock-Based Award” shall mean any right or award granted under Section 9
of the Plan.
 
“Participant” shall mean any Employee granted an Award under the Plan.
 
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
 
“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
 
“SAR” shall mean any Stock Appreciation Right.
 
“SEC” shall mean the Securities and Exchange Commission, including the staff
thereof, or any successor thereto.
 
“Shares” shall mean the shares of Class B Common Stock, par value $0.10 per
share, of the Company and such other securities of the Company or a Subsidiary
as the Committee may from time to time designate.
 
“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.
 
“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.
 
SECTION 3  
 
Administration. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to an eligible Employee; (iii) determine
the number of Shares to be covered by, or with respect to which payments, rights
or other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, whole
Shares, other whole securities, other Awards, other property or other cash
amounts payable by the Company upon the exercise of that or other Awards, or
canceled, forfeited or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other securities,
other Awards, other property, and other amounts payable by the Company with
respect to an Award shall be deferred either automatically or at the election of
the holder thereof or of the Committee; (vii) interpret and administer the Plan
and any instrument or agreement relating to, or Award made under, the Plan;
(viii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon all Persons,
including the Company, any Subsidiary, any Participant, any holder or
beneficiary of any Award, any stockholder of the Company and any Employee.
 
SECTION 4  
 
Eligibility. Any Employee who is not a member of the Committee shall be eligible
to be granted an Award.
 
SECTION 5  
 
(a)  Shares Available for Awards. Subject to adjustment as provided in Section
5(b):
 
(i)  Calculation of Number of Shares Available. The number of Shares with
respect to which Awards may be granted under the Plan shall be 10,000,000.
Shares subject to Awards that are not granted in tandem with an Option and that
by their terms may be settled only in cash shall not be counted against such
total, except as may be required to comply with Rule 16b-3. If, after the
effective date of the Plan, an Award granted under the Plan expires or is
exercised, forfeited, canceled or terminated without the delivery of Shares,
then the Shares covered by such Award or to which such Award relates, or the
number of Shares otherwise counted against the aggregate number of Shares with
respect to which Awards may be granted, to the extent of any such expiration,
exercise, forfeiture, cancellation or termination without the delivery of
Shares, shall again be, or shall become, Shares with respect to which Awards may
be granted.
 
(ii)  Substitute Awards. Any Shares delivered by the Company, any Shares with
respect to which Awards are made by the Company, or any Shares with respect to
which the Company becomes obligated to make Awards, through the assumption of,
or in substitution for, outstanding awards previously granted by an acquired
company or a company with which the Company combines, shall not, except in the
case of Shares with respect to which Awards are granted to Employees who are
officers or directors of the Company for purposes of Section 16 of the Exchange
Act or any successor section thereto, be counted against the Shares available
for Awards under the Plan.
 
(iii)  Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist of authorized and unissued Shares or of treasury Shares,
including Shares held by the Company or a Subsidiary and Shares acquired in the
open market or otherwise obtained by the Company or a Subsidiary.
 
(iv)  Individual Limit. Any provision of the Plan to the contrary
notwithstanding, no individual may receive in any year Awards under the Plan
that relate to more than 1,750,000 Shares.
 
(b)  Adjustments. In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, Subsidiary
securities, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee may,
in its sole discretion and in such manner as it may deem equitable, adjust any
or all of (i) the number and type of Shares (or other securities or property)
with respect to which Awards may be granted, (ii) the number and type of Shares
(or other securities or property) subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award and, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award and, if
deemed appropriate, adjust outstanding Awards to provide the rights contemplated
by Section 9(b) hereof; provided, in each case, that with respect to Awards of
Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b)(1) of the
Code or any successor provision thereto and, with respect to all Awards under
the Plan, no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the requirements for full deductibility
under Section 162(m) of the Code and the regulations thereunder; and
provided further, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
 
SECTION 6  
 
(a)  Stock Options. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Employees to whom Options
shall be granted, the number of Shares to be covered by each Option, the option
price therefor and the conditions and limitations applicable to the exercise of
the Option. The Committee shall have the authority to grant Incentive Stock
Options, Nonqualified Stock Options or both. In the case of Incentive Stock
Options, the terms and conditions of such grants shall be subject to and comply
with such rules as may be required by Section 422 of the Code, as from time to
time amended, and any implementing regulations. Except in the case of an Option
granted in assumption of or substitution for an outstanding award of a company
acquired by the Company or with which the Company combines, the exercise price
of any Option granted under this Plan shall not be less than 100% of the fair
market value of the underlying Shares on the date of grant.
 
(b)  Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter, provided, however, that in no
event may any Option granted hereunder be exercisable after the expiration of 10
years after the date of such grant. The Committee may impose such conditions
with respect to the exercise of Options, including without limitation, any
condition relating to the application of Federal or state securities laws, as it
may deem necessary or advisable. Except in the case of an Option granted in
assumption of or substitution for an outstanding award of a company acquired by
the Company or with which the Company combines, no Option shall be exercisable
earlier than six months after the date of grant.
 
(c)  Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the option price therefor is received by the Company.
Such payment may be made in cash, or its equivalent, or, if and to the extent
permitted by the Committee, by applying cash amounts payable by the Company upon
the exercise of such Option or other Awards by the optionee or by exchanging
whole Shares owned by the optionee (which are not the subject of any pledge or
other security interest), or by a combination of the foregoing, provided that
the combined value of all cash, cash equivalents, cash amounts so payable by the
Company upon exercises of Awards and the fair market value of any such whole
Shares so tendered to the Company, valued (in accordance with procedures
established by the Committee) as of the effective date of such exercise, is at
least equal to such option price.
 
SECTION 7  
 
(a)  Stock Appreciation Rights. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Employees to
whom Stock Appreciation Rights shall be granted, the number of Shares to be
covered by each Award of Stock Appreciation Rights, the grant price thereof and
the conditions and limitations applicable to the exercise thereof. Stock
Appreciation Rights may be granted in tandem with another Award, in addition to
another Award, or freestanding and unrelated to any other Award. Stock
Appreciation Rights granted in tandem with or in addition to an Option or other
Award may be granted either at the same time as the Option or other Award or at
a later time. Stock Appreciation Rights shall not be exercisable earlier than
six months after the date of grant nor after the expiration of 10 years after
the date of grant. Except in the case of a Stock Appreciation Right granted in
assumption of or substitution for an outstanding award of a company acquired by
the Company or with which the Company combines, the grant price of any Stock
Appreciation Right granted under this Plan shall not be less than 100% of the
fair market value of the Shares covered by such Stock Appreciation Right on the
date of grant or, in the case of a Stock Appreciation Right granted in tandem
with a then outstanding Option or other Award, on the date of grant of such
related Option or Award.
 
(b)  A Stock Appreciation Right shall entitle the Participant to receive upon
exercise, for each Share to which the SAR relates, an amount equal to the
excess, if any, of the fair market value of a Share on the date of exercise of
the Stock Appreciation Right over the grant price. Any Stock Appreciation Right
shall be settled in cash, unless the Committee shall determine at the time of
grant of a Stock Appreciation Right that it shall or may be settled in cash,
Shares or a combination of cash and Shares.
 
SECTION 8  
 
(a)  Limited Rights. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Employees to whom Limited
Rights shall be granted, the number of Shares to be covered by each Award of
Limited Rights, the grant price thereof and the conditions and limitations
applicable to the exercise thereof. Limited Rights may be granted in tandem with
another Award, in addition to another Award, or freestanding and unrelated to
any Award. Limited Rights granted in tandem with or in addition to an Award may
be granted either at the same time as the Award or at a later time. Limited
Rights shall not be exercisable earlier than six months after the date of grant
nor after the expiration of 10 years after the date of grant and shall only be
exercisable during a period determined at the time of grant by the Committee
beginning not earlier than one day and ending not more than ninety days after
the expiration date of an Offer. Except in the case of a Limited Right granted
in assumption of or substitution for an outstanding award of a company acquired
by the Company or with which the Company combines, the grant price of any
Limited Right granted under this Plan shall not be less than 100% of the fair
market value of the Shares covered by such Limited Right on the date of grant
or, in the case of a Limited Right granted in tandem with a then outstanding
Option or other Award, on the date of grant of such related Option or Award.
 
(b)  A Limited Right shall entitle the Participant to receive upon exercise, for
each Share to which the Limited Right relates, an amount equal to the excess, if
any, of the Offer Price on the date of exercise of the Limited Right over the
grant price. Any Limited Right shall be settled in cash, unless the Committee
shall determine at the time of grant of a Limited Right that it shall or may be
settled in cash, Shares or a combination of cash and Shares.
 
SECTION 9  
 
(a)  Other Stock-Based Awards. The Committee is hereby authorized to grant to
eligible Employees an “Other Stock-Based Award”, which shall consist of an
Award, the value of which is based in whole or in part on the value of Shares,
that is not an instrument or Award specified in Sections 6 through 8 of this
Plan. Other Stock-Based Awards may be awards of Shares or may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Shares (including, without limitation, securities convertible or
exchangeable into or exercisable for Shares), as deemed by the Committee
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of any such Other Stock-Based Award. Except in the case of
an Other Stock-Based Award granted in assumption of or in substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the price at which securities may be purchased pursuant to any Other
Stock-Based Award granted under this Plan, or the provision, if any, of any such
Award that is analogous to the purchase or exercise price, shall not be less
than 100% of the fair market value of the securities to which such Award relates
on the date of grant.
 
(b)  Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award, whether made as an Other Stock-Based Award under this Section 9 or as
an Award granted pursuant to Sections 6 through 8 hereof, may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
Subsidiary securities, other securities or other property on a current or
deferred basis.
 
SECTION 10  
 
(a)  Amendments to the Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, provided that no amendment shall be made
without stockholder approval if such approval is necessary to comply with any
tax or regulatory requirement, including for these purposes any approval
requirement that is a prerequisite for exemptive relief from Section 16(b) of
the Exchange Act or any successor provision thereto. Notwithstanding anything to
the contrary contained herein, the Committee may amend the Plan in such manner
as may be necessary for the Plan to conform with local rules and regulations in
any jurisdiction outside the United States.
 
(b)  Amendments to Awards. The Committee may amend, modify or terminate any
outstanding Award with the Participant’s consent at any time prior to payment or
exercise in any manner not inconsistent with the terms of the Plan, including
without limitation, (i) to change the date or dates as of which an Award becomes
exercisable, or (ii) to cancel an Award and grant a new Award in substitution
therefor under such different terms and conditions as it determines in its sole
and complete discretion to be appropriate.
 
(c)  Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 5(b) hereof) affecting the Company, or the financial statements of the
Company or any Subsidiary, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.
 
(d)  Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Committee may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to such canceled Award. The
determinations of value under this subparagraph shall be made by the Committee
in its sole discretion.
 
SECTION 11  
 
(a)  Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers of the Company the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify or waive rights with respect to, or to alter,
discontinue, suspend, or terminate Awards held by, Employees who are not
officers or directors of the Company for purposes of Section 16 of the Exchange
Act, or any successor section thereto, or who are otherwise not subject to such
Section.
 
(b)  Award Agreements. Each Award hereunder shall be evidenced by a writing
delivered to the Participant that shall specify the terms and conditions thereof
and any rules applicable thereto, including but not limited to the effect on
such Award of the death, retirement or other termination of employment of the
Participant and the effect thereon, if any, of a change in control of the
Company.
 
(c)  Withholding.
 
 (i) A Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from all amounts paid to a Participant (whether
under the Plan or otherwise), any taxes required by law to be paid or withheld
in respect of Awards hereunder to such Participant. The Committee may provide
for additional cash payments to holders of Awards to defray or offset any tax
arising from the grant, vesting, exercise or payment of any Award.
 
(ii)  At any time that a Participant is required to pay to the Company an amount
required to be withheld under the applicable tax laws in connection with the
issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by delivering currently
owned Shares or by electing (the “Election”) to have the Company withhold from
the issuance Shares, which Shares shall have a value equal to the minimum amount
required to be withheld. The value of the Shares delivered or withheld shall be
based on the fair market value of the Shares on the date as of which the amount
of tax to be withheld shall be determined in accordance with applicable tax laws
(the “Tax Date”).
 
(iii)  Each Election to have Shares withheld must be made prior to the Tax Date.
If a Participant wishes to deliver Shares in payment of taxes, the Participant
must so notify the Company prior to the Tax Date.
 
(d)  Nontransferability. No Award shall be transferable by a Participant other
than by will or the laws of descent and distribution or, to the maximum extent
permitted by Rule 16b-3, pursuant to a qualified domestic relations order
(“QDRO”), as determined by the Committee. An Award may be exercised, during the
Participant’s lifetime, only by the Participant or the transferee under the
QDRO. The designation of a Designated Beneficiary shall not be a violation of
this paragraph 11(d).
 
(e)  Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the SEC, any stock exchange upon which such Shares or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
 
(f)  No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights and other types of Awards provided for
hereunder (subject to stockholder approval of any such arrangement if approval
is required), and such arrangements may be either generally applicable or
applicable only in specific cases.
 
(g)  No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or in the employ of any other entity providing services to the
Company. The Company or any Subsidiary or any such entity may at any time
dismiss a Participant from employment, or terminate any arrangement pursuant to
which the Participant provides services to the Company, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement. No Employee, Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Employees, Participants or holders or beneficiaries of Awards.
 
(h)  Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.
 
(i)  Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
(j)  No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.
 
(k)  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
 
(l)  Headings. Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.
 
SECTION 12  
 
Effective Date of the Plan. The Plan shall be effective as of the date of its
approval by the holders of the common stock of the Company.
 
SECTION 13  
 
Term of the Plan. No Award shall be granted under the Plan after the fifth
anniversary of the effective date of the Plan; however, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
theretofore granted may, and the authority of the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under any such Award shall, extend beyond such date.
 